USCA11 Case: 21-11837      Date Filed: 12/07/2021   Page: 1 of 2




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                  For the Eleventh Circuit

                   ____________________

                         No. 21-11837
                    Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
WILLIAM STORY,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
                for the Middle District of Georgia
          D.C. Docket No. 5:15-cr-00035-MTT-CHW-22
                     ____________________
USCA11 Case: 21-11837         Date Filed: 12/07/2021    Page: 2 of 2




2                      Opinion of the Court                 21-11837


Before WILSON, JORDAN and BLACK, Circuit Judges.
PER CURIAM:
       Ronald Edward Daniels, appointed counsel for William
Story in this direct criminal appeal, has moved to withdraw from
further representation of the appellant and filed a brief pursuant to
Anders v. California, 386 U.S. 738 (1967). Our independent review
of the entire record reveals that counsel’s assessment of the relative
merit of the appeal is correct. Because independent examination
of the entire record reveals no arguable issues of merit, counsel’s
motion to withdraw is GRANTED, and Story’s revocation of su-
pervised release and sentence are AFFIRMED.